DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9; 11-19; 23; 25-230; and 32 as best understood and is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2019/0364972) in view of Tucker et al. (US 10687557).
As per claims 1; and 25: Lin discloses an electronic cigarette atomizer and electronic cigarette (as shown in fig. 1), comprising an atomization assembly and a liquid reservoir 13 engaging with the atomization assembly (as shown in figs. 4); the liquid reservoir 13 comprising a liquid storage cavity (see Para. [0063]; wherein the liquid chamber 13 for storing the e-cigarette liquid); wherein the atomization assembly comprises a lower holder 6/7, an upper holder 4, and a heating assembly 5 located between the lower holder 6/7 and the upper holder 4; the heating assembly comprises a porous body 51 and at least one heater 52 engaging with the porous body 51, and a liquid-absorbing surface which is in fluid communication with the liquid storage cavity (as shown in fig. 4; in order to absorb liquid to the atomizer cavity for generate aerosol);  an atomization cavity 61 is formed in the lower holder 6 (as shown in fig. 14), and the atomization cavity  61 and the liquid storage cavity (wherein the liquid chamber 13 for storing the e-cigarette liquid) are respectively located on two opposite sides of the heater 5.
However, Lin does not explicitly disclose wherein the porous body has an atomizing surface; and an atomization cavity is formed between the atomizing surface and the lower holder.
Tucker discloses wherein the porous body 41 has an atomized side (wherein the heater is located) and a liquid absorption side (wherein the dispensing  interface 41 is located) opposite to each other (as shown in fig. 1B), and an atomization cavity 44 is formed between the atomized side and the lower holder (wherein the interior space 44 is closer to the tip end portion of the cartridge portion) to further provided more space/cavity for the air intake and enhance the efficient of the atomizer to be able to generate more aerosol if need to the user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the electronic cigarette atomizer/device of Lin by having the porous body has an atomizing surface; and an atomization cavity is formed between the atomizing surface and the lower holder as taught by Tucker to further provided more space/cavity for the air intake and enhance the efficient of the atomizer to be able to generate more aerosol if need to the user. Furthermore, although the reference of Lin does not explicitly disclose the exact structure as recited as the above limitation. However, such modification as recited above still would not change the function of the electronic cigarette atomizer or the electronic cigarette/vapor after all. Since, the electronic cigarette atomizer/device of Lin would still perform and function as well as it should be.

As per claims 2-5; 14-19; 23; 26; 28-30; and 32: Lin discloses the electronic cigarette atomizer, wherein the lower holder 6 comprises a base (as shown in figs. 14-16), and the base (as shown in fig. 4) is embedded in a lower end opening of the liquid reservoir 13 (see fig. 4); and wherein at least one electrode 71 is provided on the base 6/7; and wherein the base 6/7 is snapped (clamped) with the liquid reservoir 13 (see fig. 23); and wherein the lower holder 6/7 comprises a base and at least one supporting structure 64 arranged on the base (as shown in fig. 17); and wherein the lower holder 6/7 comprises at least one electrode 71 electrically connected with the heating assembly (see Para. [0066]); and wherein the lower holder 6/7 has a length direction and a width direction, and comprises two electrodes arranged in the length direction of the lower holder 6/7 (as shown in fig. 18); and wherein the lower holder 6/7 is attached/engaged (clamped) with the upper holder 4; and wherein the lower holder 6/7 supports the upper holder 4 (as shown in fig. 4); and wherein the lower holder supports the heating assembly (see fig. 23; wherein the heating assembly is secured within the base (lower portion); and wherein the upper holder 4 comprises an embedded portion which extends downward (see fig. 4; wherein the upper holder cover the heater within) and is sleeved outside the heating assembly 5; and wherein the lower holder 6/7 comprises a base (as shown in fig. 16) and at least one supporting structure arranged on the base (see fig. 14; wherein the base is having structure to support other elements to be within the base); and wherein the lower holder 6/7 comprises at least one electrode 71 electrically connected with the heating assembly (see Para. [0066]); and wherein the lower holder 6/7 has a length direction and a width direction, and comprises two electrodes arranged in the length direction of the lower holder 6/7 (as shown in fig. 18); and wherein the lower holder 6/7 supports the upper holder 4 (see fig. 23); and the lower holder 6/7 supports the heating assembly (see fig. 23; wherein the heating is embedded in the lower holder); and wherein the upper holder 4 comprises an embedded portion which extends downward and is sleeved outside the heating assembly (see figs. 21-22; wherein the upper holder 4 is having 2 extended arm from the U shaped notch to hold the heating assembly within).

As per claims 6-9; and 11-13; 27: Lin discloses the electronic cigarette atomizer (as shown in fig. 1), and the supporting structure (as shown in fig. 14; wherein in the lower groove 63 are located). However, Lin does not explicitly disclose wherein the supporting structure comprises a 1st supporting arm arranged on a top surface of the base and a 2nd supporting arm arranged on a top surface of the base and opposite to the 1st supporting arm.
On the other hand, Lin discloses the base 6/7 is having 2 lower groove 63 which is opposite from one another to accommodate the heating assembly, and the heating assembly is arranged between the 1st and 2nd lower groove; and wherein the base has length direction and a width direction, and the 1st and 2nd lower groove are arranged in the length direction of the base (as shown in figs. 14-15); and wherein the 1st and 2nd lower groove contacted/engaged/attached to the upper holder 4 (see fig. 4); and wherein the lower holder 6/7 further comprises at least one electrode 71 arranged on the base 6/7; and wherein the upper holder 4 comprises an embedded portion which extends downward and is sleeved outside the heating assembly (see figs. 21-22; wherein the upper holder 4 is having 2 extended arm from the U shaped notch to hold the heating assembly within); and wherein the embedded portion is arranged between the 1st lower groove and the 2nd lower groove (see figs. 4; and 21-22; wherein the upper holder 4 is fitting within the base and holding the heating assembly within).
Although, Lin does not disclose the 1st and 2nd supporting arm are on top the base surface as recited. However, Lin mentioned with 1st and 2nd lower groove would still support or securely hold the heating assembly within and still perform the function as well as the instant invention recited. Furthermore, having the 1st and 2nd supporting arm are on top of the base can only deal with manufacture desire, and to make adjustable in parts, because such modification still would not change the function of the electronic cigarette atomizer or the electronic cigarette device after all but to enhance the electronic cigarette atomizer to generate aerosol as best to the user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the electronic cigarette atomizer of Lin by having the supporting structure comprises a 1st supporting arm arranged on a top surface of the base and a 2nd supporting arm arranged on a top surface of the base and opposite to the 1st supporting arm as taught by the instant invention to further enhance a securely, stability and reliability of the electronic cigarette atomizer within the electronic cigarette device. However, such modification as recited above still would not change the function of the electronic cigarette atomizer or the electronic cigarette/vapor after all. Since, the electronic cigarette atomizer/device of Lin would still perform and function as well as it should be.

Allowable Subject Matter
Claims 10; 20-22; 24; and 31 objected to as being dependent upon a rejected base claim.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831